Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 6, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 2019/0055833) in view of Vincelette et al. (US 2016/0209584).
With respect to claim 1, Jaaskelainen disclose a method comprising: during a run-in-hole process for a casing section, applying pressure to a sidebar (612) against an outer portion of the casing section (120); and welding (via 620) the sidebar to the outer portion of the casing section while the pressure is applied to the cable against the outer portion of the casing section (see figure 7).  Jaaskelainen does not disclose welding the cable.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried welding both the cable and the sidebars to the casing in order to ensure the cable does not move relative to the casing as a person of ordinary skill has good reason to pursue the know options within his or her technical grasp.  Jaaskelainen does not disclose ultrasonic welding.  Vincelette et al. disclose using an ultrasonic welder to attach fiber optic capillaries to a tube 801 (see paragraph 91).  As both Jaaskelainen and Vincelette disclose welders, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaaskelainen by substituting the welder with an ultrasonic welder as taught by Vincelette et al. for the predictable result of joining and securing materials to the casing.
With respect to claim 3, Jaaskelainen in view of Vincelette disclose wherein ultrasonic welding the cable to the outer portion of the casing section while the pressure is applied to the cable against the outer portion of the casing section is performable without halting the run-in-hole process (see figure 7, wherein it happens during running, and in ultrasonic drilling pressure is applied to a working piece).
With respect to claim 6, Jaaskelainen in view of Vincelette disclose using transducers on the outside of the cable (see column 11 lines 17-19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried welding the transducers to the casing in order to ensure the transducers do not move relative to the casing as a person of ordinary skill has good reason to pursue the know options within his or her technical grasp.  
With respect to claim 7, Jaaskelainen in view of Vincelette disclose wherein the cable comprises a core and a cable encapsulation surrounding the core, and wherein the cable encapsulation comprises a pocket that holds a soldering material, an epoxy, a glue, or a combination thereof (see paragraph 93 of Vincelette).
With respect to claim 15, Jaaskelainen disclose a system comprising: a robotic arm (620) positionable on a rig floor (via 610) of a hydrocarbon well system; a welding assembly (see paragraph 36) positionable on the robotic arm; and a casing holder (604) positionable to maintain a casing section against the welding assembly. Jaaskelainen does not disclose that the welder is ultrasonic.  Vincelette et al. disclose using an ultrasonic welder to attach fiber optic capillaries to a tube 801 (see paragraph 91).  As both Jaaskelainen and Vincelette disclose welders, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaaskelainen by substituting the welder with an ultrasonic welder as taught by Vincelette et al. for the predictable result of joining and securing materials to the casing.
With respect to claim 17, Jaaskelainen in view of Vincelette disclose using the welding to attach sidebars to the outside of the casing, but does not disclose welding a cable.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried ultrasonic welding both the cable and the sidebars to the casing in order to ensure the cable does not move relative to the casing as a person of ordinary skill has good reason to pursue the know options within his or her technical grasp and Vincelette disclose cables welded to a tubing and Jaaskelainen is applying welding during run-in. 

3.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 2019/0055833) in view of Vincelette et al. (US 2016/0209584) in further view of Evans (USP 8,236,217).
With respect to claim 2, Jaaskelainen in view of Vincelette et al. does not disclose a hold time.  Evans disclose applying/holding a pressure until the components cool together in order to weld the components at the contact points (see column 1 lines 46-57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaaskelainen in view of Vincelette et al. by including a hold time of the components for the purpose of welding them together at the contact points.  

4.	Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 2019/0055833) in view of Vincelette et al. (US 2016/0209584) in further view of Caldwell et al. (US 2017/0129062).
With respect to claim 4, Jaaskelainen in view of Vincelette do not disclose the details of the welder.  Caldwell disclose wherein the ultrasonic welding assembly comprises a horn (120; see paragraph 54) and a piston (104) to apply vibrations to weld workpieces together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the ultrasonic welder of Caldwell in Jaaskelainen in view of Vincelette for the predictable result of welding the cable to the casing.
With respect to claim 18, Jaaskelainen in view of Vincelette et al. do not disclose the details of the welder.  Caldwell et al. disclose an ultrasonic welder having a c-hook anvil (see figures 2 and 4, wherein anvil 122 is attached to frame 114 and thus a c-hook anvil).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaaskelainen in view of Vincelette and used the ultrasonic welder of Caldwell et al. for the predictable result of holding the casing during the welding process.

5.	Claims 5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 2019/0055833) in view of Vincelette et al. (US 2016/0209584) in further view of Caldwell et al. (US 2017/0129062) as applied to claims 4 and 18 above, and further in view of Evans (USP 8,236,217) and Cain (US 2019/0134739).
	With respect to claims 5 and 19, Jaaskelainen in view of Vincelette in view of Caldwell disclose wherein the ultrasonic welding assembly comprises a horn (120; see paragraph 54) and a piston (104), and wherein the robotic arm and the ultrasonic welding assembly are positionable to perform operations comprising: clamping a cable against an outer portion of the casing section between the ultrasonic welding assembly and the c-hook anvil (wherein the combination of references teach this); holding, by the piston (see Evans column 1 lines 46-57, wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaaskelainen in view of Vincelette et al. by including a hold time of the components for the purpose of welding them together at the contact points), the cable against the outer portion of the casing section for a hold time for allowing cooling to occur; and retracting the piston, after the hold time, from the cable and the outer portion of the casing section, the cable and the outer portion of the casing section being welded together.  Jaaskelainen in view of Vincelette in view of Caldwell are silent as to the horn vibration.  Cain disclose an ultrasonic welding that that vibrates at a frequency of 20kHz-40kHz (see paragraph 32).  It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to have performed an ultrasonic weld in which the horn vibrates at a frequency between 20 kHz and 40 kHz for a pre-determined amount of time as taught by Cain as this is a frequency that works to weld wellbore components.
With respect to claim 20, Jaaskelainen in view of Vincelette et al. in view of Caldwell et al. in view of Cain teach wherein the horn of the ultrasonic welding assembly is positionable to contact the cable during performance of the ultrasonic weld and to avoid contact with an outer portion of the casing section during performance of the ultrasonic weld (see the weld machine of Caldwell in figure 4).

Allowable Subject Matter
6.	Claims 8-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang (USP 10,105,789) disclose systems and methods for ultrasonic welding.  Head et al. (USP 7,854,414) disclose cable clamps.  Hwang et al. (US 2017/0225275) disclose device and method for measuring quality of ultrasonic welding.  Longbottom (US 2015/0337605) disclose systems and methods of securing and protecting wellbore control lines.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672